DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “rock wool” in lines 14-15 should be amended to recite –rockwool--, in conformance with the recitation of “rockwool” in line 8.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 6-9, 12, 14, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens, Jr., U.S. Patent No. 8,504,204 B2 (cited on PTO-892 mailed 4/9/2019), in view of Fountain et al., U.S. Patent Application Publication No. 2006/0260522 A1 (hereinafter Fountain).
Re Claim 1, Owens, Jr. teaches a pick-and-plant head (100) for planting a plant cutting (functional language that Owens, Jr. is capable of—Owens, Jr. teaches the tool head for use with, but not limited to, a seed, a plant bulb, a resting stage of a seed plant, and/or a sapling; see 3:27-37) in a cultivation medium (see 5:46-54) comprising:
A grasper (122, 124) comprising opposed grasping surfaces for grasping a portion of a plant cutting between them (see figures 1A, 2A-2C, 4:24-32, 4:53-58, and 6:17-20; the limitation “for grasping a portion of a plant cutting” does not positively require a plant cutting, and as noted above, Owens, Jr. could be used with a plant cutting), wherein the grasper is arranged to pick a plant cutting placed on a supply surface (508) in a horizontal orientation (204; see figure 2B, 5:61-6:20, and 6:29-32), and wherein the grasper is arranged to rotate the plant cutting into a vertical orientation for directly planting the plant cutting in the cultivation medium (see id., figure 2C, and 5:46-54; “the grasper is arranged…for directly planting” is functionally recited, and the grasper of Owens, Jr. is arranged such that the plant could be directly planted in a cultivation medium), wherein the cultivation medium is soil or rockwool (functional see also Owens, Jr. at 5:48-54, describing “one or more embodiments” using hydroponics “in the place of soil,” thus inferring that another embodiment includes soil); and
Wherein the pick-and-plant head is a tool-head (see figure 1A) arranged to carry out both picking of the cutting and planting of the cutting directly into the soil or rockwool. See figures 2A-2C, 5:48-54, 5:58-6:3, 6:17-42.
Owens, Jr. does not teach an abutment as claimed. As discussed above, the claim does not positively require a plant cutting. However, in the event a plant cutting is deemed to have been positively recited, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the organic polarized object of Owens, Jr. to be a plant cutting, in order to use the pick-and-plant head of Owens, Jr. with fragile plants known to be difficult to transport and propagate. Use of automated graspers and tools for use with picking and planting plant cuttings is well-known in the art. See, e.g., Struijk, WO 2012/101132 A1 at Abstract. Furthermore, in the event the cultivation medium being soil or rockwool is both positively recited, and also Owens, Jr. is not deemed expressly teach soil or rockwool, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the cultivation medium of Owens, Jr. to be soil or rockwool, rockwool being widely used in hydroponics applications, or soil as being a conventional alternative to hydroponics, depending on the type of plant being grown and cultivation preferences.
see, e.g., Abstract; the device of Fountain is capable of being used with a plant cutting) comprising: a grasper (see figures 10-12) comprising opposed grasping surfaces (inner surfaces of 8; see id.) for grasping a portion of the plant cutting (4, 42, 41) between them (see id.), wherein the grasper is designed to have the plant cutting into a substantially vertical orientation for planting the plant cutting in the cultivation medium (see figures 14-18); teaches that it is known in the art to have an abutment (90) comprising an abutment surface (91 and distal end of 90) for abutting the plant cutting (see figures 10-13 and paragraphs [0118]-[0119]), wherein the grasper and abutment are moveable relative to one another (see figures 10 and 11) and are arranged so that during release of the plant cutting from the grasper, the abutment passes between the opposed grasping surfaces, and the plant cutting is abutted by the abutment. See figures 10-13 and paragraph [0122].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Owens, Jr. to have an abutment comprising an abutment surface for abutting the plant, wherein the grasper and abutment are moveable relative to one another and are arranged so that during release of the plant cutting from the grasper, the abutment passes between the opposed grasping surfaces, and the plant cutting is abutted by the abutment, as taught by Fountain, in order to gently slide the plant from the grasper so that the plant is gradually released, rather than dropped into the cultivation medium (see Owens, Jr. at figures 2B-2C and 6:38-42; Fountain at paragraph [0120]), so as to prevent injury to the plant or misalignment 
Re Claim 2, Owens, Jr. as modified by Fountain teaches that the abutment comprises a ram (Fountain 90 is a ram) having a distal end (Fountain distal end of 90), wherein a distal end-face of the ram is the abutment surface for the cutting. See Fountain at figures 10-12 and paragraph [0122].
Re Claim 6, Owens, Jr. as modified by Fountain teaches that the opposed grasping surfaces are arranged to recede from one another when the ram is inserted therebetween. See Fountain at figures 6, 7, 10, and 11 and paragraph [0116].
Re Claim 7, Owens, Jr. as modified by Fountain teaches that the opposed grasping surfaces are arranged to be wedged apart when the ram is inserted therebetween. See id.
Re Claim 8, Owens, Jr. as modified by Fountain teaches that the grasper comprises at least one elongate member (Owens, Jr. 122, 124 are elongate members, see figure 1A and 4:24-26; Fountain 8 are elongate members, see figure 11), and one of the opposed grasping surfaces forms an inner surface of the at least one elongate member. See id. and Owens, Jr. at figure 2B.
Re Claim 9, Owens, Jr. as modified by Fountain teaches that the at least one elongate member has a distal end (Owens, Jr. distal ends of 122, 124; Fountain distal ends of 8), an inner surface of each distal end forming a grasping surface. See id.
Re Claim 12, Owens, Jr. as modified by Fountain teaches that grasper is vertically pivotable. See Owens, Jr. at figures 2B and 2C, 4:58-67, and 6:25-38.
See Fountain at figure 10 and paragraph [0116].
Re Claim 16, Owens, Jr. as modified by Fountain teaches a robotic arm (Owens, Jr. 102 or 100 as an entirety is a robotic arm) comprising a pick-and-plant head according to claim 1. See rejection of claim 1 above. 
Re Claim 17, Owens, Jr. as modified by Fountain teaches an apparatus for placing cuttings of plants in a cultivation medium comprising: a cuttings supply system (Owens, Jr. 502, 504, 508; see figure 5A) for supplying a plurality of cuttings (functional language that Owens, Jr. as modified by Fountain is capable of—the supply system of Owens, Jr. is taught for plants (see Owens, Jr. at 3:27-37), and could be used for supplying cuttings); a camera system (Owens, Jr. 120) for identifying cuttings among the plurality of cuttings provided by the supply system (functional language that Owens, Jr. as modified by Fountain is capable of—cuttings are not positively recited) that are suitable for individual pick up by using pattern recognition (see id. and Owens, Jr. at 5:1-16 and 6:53-7:29); a robotic arm (Owens, Jr. 102 is a robotic arm) provided with a pick-and-plant head (see Owens, Jr. at figures 2A-2C), wherein the pick-and-plant head is in accordance with claim 1. See rejection of claim 1 above. 
As discussed above, the claim does not positively require a plant cutting. However, in the event a plant cutting is deemed to have been positively recited, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the organic polarized object of Owens, Jr. to be a plant cutting, in order to use the pick-and-plant head of Owens, Jr. with fragile plants known to be See, e.g., Struijk at Abstract.
Re Claim 19, Owens, Jr. as modified by Fountain teaches that the pick-and-plant head is arranged to pick up a cutting in a predetermined manner to be planted in the cultivation medium in dependence on one or more images obtained with the camera system. See Owens, Jr. at 5:65-6:12. Owens, Jr. as modified by Fountain is silent as to expressly arranged to pick up a cutting at a predetermined distance from an end of the cutting, but Owens, Jr. as modified by Fountain at least suggests picking up a cutting as claimed. See id. and Owens, Jr. at 10:55-11:15, specifically “the organic polarized object 202 may be picked up using the precise location and/or orientation data.”
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the head of Owens, Jr. as modified by Fountain to be arranged to pick up a cutting at a predetermined distance from an end of the cutting, in order to securely grasp the cutting, and at a location where the cutting is least likely to experience trauma.
Claims 3-5, 11, 13, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens, Jr. and Fountain as applied to claims 1 and 2 above, and further in view of Visser, U.S. Patent No. 5,068,999.
Re Claim 3, Owens, Jr. as modified by Fountain does not teach that the distal end of the ram has a wedge-shape.
Visser, similarly directed to a pick-and-plant head for planting a plant cutting in a cultivation medium (see, e.g., Abstract) comprising: a grasper (see figure 7) comprising opposed grasping surfaces (inner surfaces of 50; see id. and 4:39-43) for grasping a see id.); and an abutment (46, 49) comprising an abutment surface (49) for abutting a cutting (see figure 7 and 4:27-34), wherein the grasper and abutment are moveable relative to one another (see id., specifically arrow shown in figure 7) and are arranged so that during release of the plant cutting from the grasper, the abutment passes between the opposed grasping surfaces, and the plant cutting is abutted by the abutment (see figure 7 and 4:27-43), wherein the abutment comprises a ram (46) having a distal end (49), wherein a distal end-face of the ram is the abutment surface for the cutting (see id.), teaches that it is well-known for a distal end of the ram to have a wedge-shape. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Owens, Jr. as modified by Fountain to have a distal end of the ram to have a wedge-shape, as taught by Visser, in order to provide a greater surface area of the grasper by which to grip the plant, so as to minimize damage to the stem and ensure the plant will not inadvertently be dropped during transport.
Re Claim 4, Owens, Jr. as modified by Fountain does not teach that the distal end of the ram has a wedge-shape that is truncated.
Visser, similarly directed to a pick-and-plant head for planting a plant cutting in a cultivation medium (see, e.g., Abstract) comprising: a grasper (see figure 7) comprising opposed grasping surfaces (inner surfaces of 50; see id. and 4:39-43) for grasping a portion of the plant cutting (15, 16) between them (see id.); and an abutment (46, 49) comprising an abutment surface (49) for abutting a cutting (see figure 7 and 4:27-34), wherein the grasper and abutment are moveable relative to one another (see id., specifically arrow shown in figure 7) and are arranged so that during release of the plant see figure 7 and 4:27-43), wherein the abutment comprises a ram (46) having a distal end (49), wherein a distal end-face of the ram is the abutment surface for the cutting (see id.), teaches that it is well-known for a distal end of the ram to have a wedge-shape that is truncated. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Owens, Jr. as modified by Fountain to have a distal end of the ram to have a wedge-shape that is truncated, as taught by Visser, in order to provide a greater surface area of the grasper by which to grip the plant, so as to minimize damage to the stem and ensure the plant will not inadvertently be dropped during transport.
Re Claim 5, Owens, Jr. as modified by Fountain and Visser teaches that distal end of the ram is truncated at an angle (see Visser at figure 7 and 4:27-43) to be horizontal when the pick-and-plant head is in a cutting pick up position. Compare Visser at figure 6, with Applicants’ figures 8a-8c, showing “substantially horizontal” to be somewhat horizontal but also somewhat vertical.
Re Claim 11, Owens, Jr. as modified by Fountain teaches that the grasper comprises a pincer (Owens, Jr. 122, 124 could be function as a “pincer,” see figure 2B); Fountain 8 function as a “pincer;” see figures 10-12) having opposed fingers (Owens, Jr. 122, 124 are opposed “fingers;” Fountain 8 are opposed “fingers”) with substantially planar, distal gripping surfaces (see Owens, Jr. at 4:26-30; Fountain at figure 11); and a ram (Fountain 90 is a ram), wherein the ram is elongate with a distal end (Fountain distal end of 90), and the ram is positioned between the fingers of the pincer (see See id. and Fountain at paragraph [0116].
Owens, Jr. as modified by Fountain does not teach that the distal end is wedge-shaped, and does not teach that the distal gripping surfaces are precisely planar.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the distal gripping surfaces of Owens, Jr. as modified by Fountain to be planar, so as to not penetrate the plant and cause damage. Such a modification is merely a change in shape of the gripping surfaces, and a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Visser teaches that the grasper comprises a pincer (50 function as a “pincer;” see id.) having opposed fingers (50 are opposed “fingers”) with substantially planar, distal gripping surfaces (see id.); and a ram (46), wherein the ram is elongate (see figure 7) with a distal end (forming 49), the distal end is wedge-shaped (see id.), and the ram is positioned between fingers of the pincer (see id.), whereby the ram and fingers are moveable relative to one another for axial reciprocation of the ram (see figure 7, showing arrow on 46) for insertion between the opposed gripping surfaces. See id. and 4:27-43.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Owens, Jr. as modified by Fountain to have the distal 
Re Claim 13, Owens, Jr. as modified by Fountain does teach that the grasper is angled from horizontal.
Visser, similarly directed to a pick-and-plant head for planting a plant cutting in a cultivation medium (see, e.g., Abstract) comprising: a grasper (see figure 7) comprising opposed grasping surfaces (inner surfaces of 50; see id. and 4:39-43) for grasping a portion of the plant cutting (15, 16) between them (see id.); and an abutment (46, 49) comprising an abutment surface (49) for abutting a cutting (see figure 7 and 4:27-34), wherein the grasper and abutment are moveable relative to one another (see id., specifically arrow shown in figure 7) and are arranged so that during release of the plant cutting from the grasper, the abutment passes between the opposed grasping surfaces, and the plant cutting is abutted by the abutment (see figure 7 and 4:27-43), wherein the abutment comprises a ram (46) having a distal end (49), wherein a distal end-face of the ram is the abutment surface for the cutting (see id.), teaches that it is well-known in the art to have the grasper angled from horizontal (see figure 6) when the gripper head is in a pick-up orientation. Visser appears to show in figure 6 the grasper being angled from horizontal by from 10 degrees to 80 degrees. See figure 6. Visser appears to show the grasper being angle from horizontal slightly less than 30 degrees.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the grasper of Owens, Jr. as modified by Fountain to be angled from horizontal when the gripper head is in a pick-up orientation, as taught by 
Although Owens, Jr. as modified by Fountain and Visser does not expressly teach the claimed range, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the grasper of Owens, Jr. as modified by Fountain and Visser to be angled from horizontal by from 10 degrees to 80 degrees, in order to achieve more gravity assistance when moving the plant with the ram. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Claim 15, Owens, Jr. as modified by Fountain does not teach a spacer.
Visser, similarly directed to a pick-and-plant head for planting a plant cutting in a cultivation medium (see, e.g., Abstract) comprising: a grasper (see figure 7) comprising opposed grasping surfaces (inner surfaces of 50; see id. and 4:39-43) for grasping a portion of the plant cutting (15, 16) between them (see id.); and an abutment (46, 49) comprising an abutment surface (49) for abutting a cutting (see figure 7 and 4:27-34), wherein the grasper and abutment are moveable relative to one another (see id., specifically arrow shown in figure 7) and are arranged so that during release of the plant cutting from the grasper, the abutment passes between the opposed grasping surfaces, and the plant cutting is abutted by the abutment (see figure 7 and 4:27-43), wherein the abutment comprises a ram (46) having a distal end (49), wherein a distal end-face of the ram is the abutment surface for the cutting (see id.), teaches that it is well-known to See figures 6 and 7.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Owens, Jr. as modified by Fountain to have a spacer arranged to space the grasper from the horizontal cuttings supply surface during a pick up operation, as taught by Visser, in order to protect the gripper from contacting the supply surface, if desired, or to angle the grasper for a smoother pick-up and reduce potential damages to the plant stem.
Re Claim 21, Owens, Jr. as modified by Fountain teaches a method of planting plant components (see Owens, Jr. at 3:27-37) in a cultivation medium (see Owens, Jr. at 5:46-54) comprising:
Providing a scattered plurality of the plants upon a horizontal supply surface (Owens, Jr. 508) of a cuttings supply system (Owen, Jr. 508, 502; see figure 5A and 10:35-50);
Identifying by way of pattern recognition (see Owens, Jr. at 5:1-16 and 6:53-7:29), at least one plant amongst the plurality of plants as suitable for individual pick up (see id. and Owens, Jr. at 11:4-15);
Picking the identified at least one plant from the supply surface in a horizontal orientation (see Owens, Jr. at figure 2B), with a pick-and-plant head on a robotic arm (Owens, Jr. 102);
Rotating the picked at least one plant into a vertical orientation with a plantable end of the at least one plant facing downward (see 
Planting the picked at least one plant that has been rotated into a vertical orientation in d. into a cultivation medium (see id. and Owens, Jr. at figure 2C and 5:46-54), wherein the cultivation medium is soil or rockwool (see Owens, Jr. at 5:48-54, describing “one or more embodiments” using hydroponics “in the place of soil,” thus inferring that another embodiment includes soil), with the pick-and-plant head;
Wherein the pick-and-plant head is in accordance with claim 1. See rejection of claim 1 above.
Owens, Jr. as modified by Fountain does not teach the plant components being specifically cuttings. Owens, Jr. as modified by Fountain additionally does not expressly teach whether the plantable end is a stem portion that serves as a basis for roots, and does not expressly teach whether the picked at least one cutting is planted directly into the cultivation medium. Re the claimed plantable end, Owens, Jr. as modified by Fountain teaches that the organic polarized object may be, inter alia, “a resting stage of a seed plant, and/or a sapling.” See Owens, Jr. at 3:35-37. It is noted that both examples have a stem portion that serves as a basis for roots, and that at least a sapling grown in the tray would conventionally have its plantable end facing downward. See id.; Owens, Jr. at 5:42-48. Furthermore, in the event Owens, Jr. as modified by Fountain is not deemed expressly teach soil or rockwool, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the cultivation medium of Owens, Jr. as modified by Fountain to be soil or rockwool, rockwool being widely used in hydroponics applications, or soil as being a conventional alternative to hydroponics, depending on the type of plant being grown and cultivation preferences.
cutting, in order to use the pick-and-plant head of Owens, Jr. as modified by Fountain with fragile plants known to be difficult to transport and propagate. Use of automated graspers and tools for use with picking and planting plant cuttings is well-known in the art. See, e.g., Struijk at Abstract.
Additionally, Visser, similarly directed to a pick-and-plant head for planting a plant cutting in a cultivation medium (see, e.g., Abstract) comprising: a grasper (see figure 7) comprising opposed grasping surfaces (inner surfaces of 50; see id. and 4:39-43) for grasping a portion of the plant cutting (15, 16) between them (see id.); and an abutment (46, 49) comprising an abutment surface (49) for abutting a cutting (see figure 7 and 4:27-34), wherein the grasper and abutment are moveable relative to one another (see id., specifically arrow shown in figure 7) and are arranged so that during release of the plant cutting from the grasper, the abutment passes between the opposed grasping surfaces, and the plant cutting is abutted by the abutment (see figure 7 and 4:27-43); teaches that it is known in the art to have a method of planting the plant cuttings in a cultivation medium comprising: orienting the at least one cutting in a vertical orientation (see figures 6 and 7) with a plantable end of the at least one cutting facing downward (see id.), with the pick-and-plant head, wherein the plantable end is a stem portion that serves as a basis for roots (see id.); and planting the at least one cutting in the vertical orientation directly into a cultivation medium (19; see id. and 4:30-34), with the pick-and-plant head. See id.
.
Response to Arguments
Applicant's arguments filed 1/17/2022 have been fully considered but they are not persuasive.
Applicant contends that the amendments to claim 1 exclude Owens, Jr.’s “action of simply placing an organic polarized object upside down into a slot of an empty tray 506” and planting “done downstream by a further device.” Rem. 9-11.
Applicant’s arguments are not persuasive at least because they are not commensurate with the scope of claim 1. In particular, claim 1 is directed to “[a] pick-and-plant head,” not to a method of planting a plant. Notably, the preamble recites “[a] pick-and plant head for planting a plant cutting in a cultivation medium” (emphasis added), thus clearly being directed to a pick-and-plant head for the intended use of arguendo, that the cultivation medium being soil or rockwool is positively recited, however, Owens, Jr. expressly teaches or alternatively, renders obvious, such feature. See rejection of claim 1, supra.
Similarly, the limitation “wherein the grasper is arranged…for directly planting the plant cutting in the cultivation medium,” does not positively require directly planting the cutting in the plant medium. The recitation “for” is an intended use limitation, and as discussed above in the rejection, the grasper of Owens, Jr. is “arranged” to perform the functional or intended use feature.
Applicant argues that combining the teachings of Owens, Jr. and Fountain “would counter-intuitively add complication and expense without a goal.” Rem. 11 (emphasis omitted).
Applicant previously presented this argument, and has not provided further evidence to support its contention. Accordingly, it remains unpersuasive for the same reasons as discussed in the Final Action mailed 7/16/2021. See Final Act. mailed 7/1/2021 at 16-18.
Applicant argues that “the plant bulbs of Owens, Jr. are placed upside down in trays 509 and 510 and not cultivation medium, let alone soil or rock wool, and the bulbs are placed inverted, not planted.” Rem. 11 (emphasis omitted).
See 3:35-37. Were a sapling to be planted, for example, an ordinarily skilled artisan at the time of Applicant’s invention would have understood that the proper and conventional planting technique would be to place the sapling into the tray root-side down, similar to placing any plant in a pot or tray, for it to grow properly. Furthermore, Owens, Jr. teaches that “[t]he organic polarized objects may be positioned in the slots/pins of the tray to encourage growth of the organic polarized objects in the tray.” See 5:46-48 (emphasis added). Accordingly, Owens, Jr. contemplates that the positioning of the plant in the tray is such as to encourage its growth. Nor is Applicant’s argument commensurate with the scope of claim 1, which does not exclude inverted bulbs.
Applicant’s contention that the bulbs are not planted in cultivation medium, let alone soil or rockwool, is similarly not commensurate in scope with claim 1, which does not positively require soil or rockwool for the reasons discussed above. Nevertheless, the rejection of claim 1 includes both findings in Owens, Jr. regarding the claimed “soil or rockwool,” and also an alternative articulated reasoning with rational underpinning as to why an ordinarily skilled artisan at the time of Applicant’s invention would have found it obvious to modify Owens, Jr. to have the cultivation medium be soil or rockwool.
Applicant argues that modifying Owens, Jr. to have the claimed abutment would cause injury to the plant bulbs. Rem. 11-12.
Applicant’s argument that pushing the plant bulbs out of the elongated extensions 122, 124 would create “a forced, frictional shear” and risk or cause “grazing See 4:30-34. Applicant provides no evidence that the rubber or flexible plastic, for example, of Owens, Jr. would damage the plant. 
Similarly, Applicant’s argument that modifying Owens, Jr. to have the claimed abutment “would likely…push the bulb vertically downward into forced contact with the right-angled rim of the slot,” amounts to unsupported and unpersuasive speculation. See Rem. 13-14. Applicant’s further contention that “surrounding nutrient mixture” would prevent the bulbs from rocking around, is also not persuasive. Rem. 14. Notably, Applicant provides no evidence of any teachings in Owens, Jr. that the organic polarized objects are packed within the growth medium in a manner that would prevent them from moving.
Applicant argues that the amendments to claim 21 overcomes Owens, Jr. in view of Fountain. Rem. 14-16.
Regarding Applicant’s contention that the bulbs of Owens, Jr. are planted inverted, such argument is not persuasive at least for the same reasons as discussed above with respect to Owens, Jr.’s alternative teachings of saplings, rather than bulbs. As to the cultivation medium being soil or rock wool, Owens, Jr. either expressly teaches or renders obvious such feature for the reasons discussed in the rejection of claim 21 above.
Additionally, the rejection of claim 21 has been modified to combine the teachings of Owens, Jr., Fountain, and Visser. As discussed above, Visser teaches the claimed plantable end features and planting directly into a cultivation medium. See rejection of claim 21, supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642